Citation Nr: 0004396	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-07 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for right knee disability, 
claimed both on a direct basis and as secondary to the 
veteran's service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to January 
1987.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied service connection for right knee 
disability and denied an increased rating for right ankle 
disability in March 1996.  The veteran appealed the RO's 
determination regarding service connection for right knee 
disability, but not regarding an increased rating for his 
service-connected right ankle disability.  Accordingly, the 
Board of Veterans' Appeals (Board) has jurisdiction over the 
former but not over the latter.  38 U.S.C.A. § 7104 (West 
1991).  The veteran presented testimony during a hearing 
which was held at the RO in May 1997.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
nexus between the veteran's current right knee disability, 
which was first diagnosed in 1995, and any incident of 
service origin, including the veteran's October 1983 right 
thigh contusion.

2.  There is no competent medical evidence of record of a 
nexus between the veteran's current right knee disability his 
service-connected right ankle disability. 


CONCLUSION OF LAW

The claim for service connection for right knee disability, 
including as secondary to the veteran's service-connected 
right ankle disability, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he injured his right knee in 
service just before or right when he sustained his 
service-connected right ankle disability, that his right 
ankle disability thereafter caused him to fall on a number of 
occasions, and that either the in-service right knee injury 
or the service-connected right ankle disability or both 
caused his current right knee disability.

In the interest of clarity, the Board will describe the 
factual background of this case; review the law, VA 
regulations and other authority which may be relevant to this 
claim; and then proceed to analyze the claim and render a 
decision.

Factual background

The veteran's service medical records show treatment for a 
right thigh contusion or muscle strain in October to November 
1983.  In January 1984, it was noted that the veteran had 
been treated for a right thigh contusion  Three weeks 
earlier, he began to complain of right ankle pain.  Right 
ankle surgery was performed.  In September 1986, a medical 
board recommended that he be discharged from the military due 
to right ankle posterior tibial tendinitis and right ankle 
arthralgia.  There are no references to right knee problems.

On VA examination in June 1987, the veteran reported that he 
was wearing an athletic ankle support on his right ankle to 
keep himself from falling.  He reported that he had fallen at 
least five times in the past two months.  Ankle tenderness 
was present.  

The RO granted service connection for right ankle posterior 
tibial tendinitis in July 1987 and assigned a 10 percent 
disability rating, which is currently in effect.  

A February 1995 VA MRI report notes that plain films of the 
veteran's right knee had been taken in December 1994.  The 
MRI depicted tears of the medial and lateral menisci, a 
suggestion of an anterior cruciate ligament tear, and a 
Baker's cyst in the posterior medial knee.  

A September 1995 VA medical record notes a history of the 
veteran being 12 years status post twisting injury to the 
right knee.  An October 1995 VA medical record notes a 
history of the veteran playing football in 1984 and 
sustaining trauma to his right leg at that time.  The veteran 
stated that the pain had become progressively worse over the 
previous one to two years.  The impression was third degree 
right knee anterior cruciate ligament sprain with medial 
meniscus tear.  The veteran later underwent right knee 
surgery.  

On VA orthopedic examination in November 1995, the veteran 
came in on crutches due to recent anterior cruciate ligament 
repair.  X-rays of the femur had been negative in 1986, he 
reported.  However, he had been on crutches for two weeks 
during service at the time of the injury, and then following 
this he had pain in his ankle for another few weeks.  
Clinically, there was a two inch scar beneath the right 
medial malleolus.  It was nontender.  There was no objective 
evidence of pain.  The veteran stated that the area did not 
bother him and that it had not bothered him for years.  The 
diagnosis was status post operation for right ankle medial 
tendinitis.  

During the hearing which was held at the RO in May 1997, the 
veteran described his in-service right thigh injury and then 
his subsequent in-service treatment.  After service, there 
were periods when the right ankle gave out, and he had fallen 
about eight times since service.  He was diagnosed with a 
right knee anterior cruciate ligament tear in 1995, and he 
attributed the anterior cruciate ligament tear to the initial 
injury and to the subsequent falls he sustained.  He went to 
the doctor in 1995 because he had had an episode where he 
could not move his knee.  It locked on him.  He testified 
that after the anterior cruciate ligament and meniscus 
problems were diagnosed in 1995, he asked a VA physician for 
an opinion, and the physician stated:  

there is a great possibility that on the, at the 
time I got injured, I was not injured enough that 
really I complained about the knee.  But it was 
injured because of the fact of the meniscus tear 
and the cyst that was present and the size of the 
cyst.  It has been there quite some time.  And he 
said it was just a matter of time before it caught 
up with you, and it did.  [hearing transcript, 
page 9]

The veteran stated that he did not receive any treatment 
between 1985 and 1995.  

The veteran failed to report for a VA examination which was 
scheduled in March 1998.

Pertinent Law and Regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1998) 
38 C.F.R. § 3.303 (1999).  Service connection may be granted 
notwithstanding the lack of a diagnosis in service if the 
evidence demonstrates that there is a connection between 
military service and the disease. See 38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

Service connection may be also granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 3.310(a) (1999); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Secondary service connection on 
the basis of aggravation is permitted under 38 C.F.R. § 
3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability caused by a 
service- connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Well-grounded claims

With respect to the issue on appeal, the threshold question 
is whether the veteran has presented evidence of a well-
grounded claim.  The Court has defined a well grounded claim 
as a claim which is plausible, that is, one which meritorious 
on its own or capable of substantiation.  If the veteran has 
not filed such a claim, the appeal must fail.  38 U.S.C.A. § 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
his claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim for service connection to be well-
grounded, there must be (1) competent evidence of incurrence 
or aggravation of a disease or injury in service; 
(2) competent medical evidence of current disability; and (3) 
competent medical evidence of a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 9 
Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).


Analysis

As noted above, the veteran has alternatively contended that 
he is entitles to service connection on a direct basis under 
38 C.F.R. § 3.303(d) [he sustained a right knee disability 
during service, but his right knee problem was not recognized 
until a number of years after service] and/or on a secondary 
basis under 38 C.F.R. § 3.310(a) [his service-connected right 
ankle disability caused him to fall after service, injuring 
his right knee].

Regarding both direct and secondary service connection, the 
first prong of the Caluza well groundedness test is met, as 
there is evidence of current right knee disability as 
reflected, for example, by the 1995 VA MRI report and 
subsequent surgery.

Regarding direct service connection, the second prong of the 
Caluza well groundedness test is also met, as there was 
treatment for an injury of the right leg (although not 
specifically of the right knee) during service.  Moreover, 
the veteran's statements to the effect that he injured his 
right knee during service are presumed to be true for the 
purpose of determining whether a well-grounded claim exists.  
Se See King v. Brown, 5 Vet. App. 19, 21 (1993) [in 
determining whether a claim is well grounded, the claimant's 
evidentiary assertions are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion].

The second prong of Caluza is also met with respect to 
secondary service connection, as the veteran has a 
service-connected right ankle disability.  See Reiber, supra.

The third prong of Caluza is not met with respect to either 
direct or secondary service connection, however, as there is 
no competent medical evidence of record opining that the 
veteran's current right knee disability was either the result 
of his in-service right thigh injury, or that it was the 
result of his service-connected right ankle disability, 
including by aggravation.  In the absence of competent 
medical nexus evidence, the claim is not well grounded and 
must be denied.  

Since the veteran is a layperson, his own opinions that the 
right knee disability either had its onset in service or was 
caused by falls from his service-connected right ankle 
disability is not competent medical evidence as to etiology 
of the veteran's current right knee disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

The Board is of course aware of the veteran's hearing 
testimony as to what a VA physician told him [see pages 4-5 
above].  However, the Court has held that an appellant's 
accounts of statements made to him by physicians cannot 
render a claim well grounded.  The connection between what a 
physician said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995). 

In summary, for the reasons and bases expressed above, the 
Board concludes that the claim lacks medical nexus evidence 
and thus cannot be considered to be well grounded.  In the 
absence of a well grounded claim, the benefit sought on 
appeal is denied.

Additional matters

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to the claim.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  

The veteran's representative argues that additional VA 
examination action is warranted.  However, the veteran failed 
to report for a scheduled VA examination in March 1998.  When 
a claimant fails to report for an examination in conjunction 
with a claim for service connection, the claim shall be 
decided on the evidence of record, absent a showing of good 
cause. 38 C.F.R. §3.655 (1999). 

Moreover, and much more significantly, the Court of Appeals 
for Veterans Claims Appeals has underscored that if VA 
volunteers assistance in developing facts pertinent to a 
claim that is not well grounded, such action raises "grave 
questions of due process . . . if there is apparent disparate 
treatment between claimants," between those who have met 
their initial burden of presenting a well grounded claim and 
those who have not.  Grisvois v. Brown, 6 Vet. App. 136, 140 
(1994).  More recently, the Court held in Morton v. West, 12 
Vet. App. 477 (1999), that despite provisions in M21-1 that 
may be interpreted to the contrary, absent the submission and 
establishment of a well-grounded claim VA cannot undertake to 
assist a veteran in developing facts pertinent to his claim.  
Accordingly, any perceived failure by VA to render assistance 
in the absence of a well-grounded claim cannot be legal 
error.  As this claim is not well grounded, VA has no duty to 
assist the veteran and therefore no obligation to provide an 
additional examination.

The Board finds that the veteran has not indicated the 
existence of any evidence that has not already been obtained 
that would well ground the above claim.  Therefore, no 
additional VA action is necessary.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.159 
(1998).  Moreover, the duty to assist as interpreted by the 
Court is circumscribed and appears to apply to evidence which 
may exist and which has not been obtained.  See Counts v. 
Brown, 6 Vet. App. 473, 478-9 (1994).  By way of contrast, 
the veteran in this case wishes VA to provide evidence which 
admittedly does not now exist.  As the Court has stated: 
"VA's . . . . 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

By this decision, the Board is informing the veteran of the 
type of evidence which would well ground his claim, namely 
medical evidence which opines that his current right knee 
disability either had its onset in service or was caused or 
aggravated by his service-connected right ankle disability.


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for right knee disability is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

